 


 HR 1671 ENR: To designate the facility of the United States Postal Service located at 6937 Village Parkway in Dublin, California, as the “James Jim Kohnen Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 1671 
 
AN ACT 
To designate the facility of the United States Postal Service located at 6937 Village Parkway in Dublin, California, as the James Jim Kohnen Post Office. 
 
 
1.James Jim Kohnen Post Office 
(a)DesignationThe facility of the United States Postal Service located at 6937 Village Parkway in Dublin, California, shall be known and designated as the James Jim Kohnen Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the James Jim Kohnen Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
